Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11 and 20-22, drawn to a system for creating a virtual environment, classified in A63B71/022
II. Claims 12-19, drawn to a method of assembling the system, classified in A63B2209/10
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the system can be made by another and materially different process.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 (a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Stephen Keefe on 10/14/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-11 and 20-22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-19 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 4,150,825) in view of Berme et al (US 10,555,688 B1).
Claim 1. Wilson discloses a system for creating a virtual environment, comprising: 
a barrier screen (20: Fig. 1) configured to stop an object including a ball that is moved toward the barrier, wherein a barrier screen portion is a cylinder section (col. 3, lines 41-60); 
at least one projector configured to project an image of the virtual environment on the barrier screen (col. 3, lines 44-47); 
at least one sensor configured to sense data associated with the object (col. 4, lines 24-39); and 
a computing device configured to control the at least one projector to change the image based on the sensed data (col. 9, line 45- col. 10, line 2).
Wilson does not expressly disclose the barrier screen including a first barrier screen portion that is a cylinder section, and a second barrier screen portion that is disposed above the first barrier screen portion, wherein the second barrier screen portion is an elliptical section; however, Berme discloses a barrier screen including a first barrier screen portion that is a cylinder section, and a second barrier screen portion that is disposed above the first barrier screen portion, wherein the second barrier screen portion is an elliptical section (col. 12, lines 1-11). It would have been obvious to a person of ordinary skilled in the art to modify Wilson with Berme and would have been motivated to do so to provide a more immersive experience for the player.
Claim 2. Wilson and Berme disclose the system of claim 1, wherein the first barrier screen portion is horizontally curved about a vertical axis, Berme (col. 12, lines 1-11).
Claim 3. Wilson and Berme disclose the system of claim 1, wherein the second barrier screen is both horizontally curved about a vertical axis and vertically curved about a horizontal axis , Berme (col. 12, lines 1-11).
Claim 4. Wilson and Berme disclose the system of claim 1, wherein the first barrier screen portion can be between four feet high and six feet high to accommodate the height of the player, Wilson (Fig. 1) or Berme (Fig. 4).
Claim 5. Wilson and Berme disclose the system of claim 1, wherein the first barrier screen portion and the second barrier screen portion each include a foam layer, Wilson (col. 3, lines 41-47).
Claim 6. Wilson and Berme disclose the system of claim 1, wherein the first barrier screen portion and the second barrier screen portion each include a fabric layer forming both an impact surface for the object and a display surface for the image, Wilson (col. 3, lines 41-47).
Claim 7. Wilson and Berme disclose the system of claim 1, wherein the first barrier screen portion and the second barrier screen portion each include a portion of a structural assembly that structurally supports the barrier screen, Berme (Fig. 1-6).
Claim 8. Wilson and Berme disclose the system of claim 7, wherein the structural assembly is a geodesic assembly formed from structural steel tubing, Berme (Fig. 1-6), (col. 14, lines 48-67).
Claim 9. Wilson and Berme disclose the system of claim 1, wherein the first barrier screen portion and the second barrier screen portion each include: a portion of a structural assembly that structurally supports the barrier screen; a fabric layer that is attached freely-hanging to the structural assembly, the fabric layer forming both an impact surface for the object and a display surface for the image; and a compressible layer disposed between the fabric layer and the structural assembly, Berme (Fig. 1-6), (col. 14, lines 48-67).
Claim 10. Wilson and Berme disclose the system of claim 9, further comprising a plurality of elongated members that are attached to the fabric layer and to a perforated plate member that is attached to the portion of the structural assembly, Berme (Fig. 1-6), (col. 14, lines 48-67).
Claim 11. Wilson and Berme disclose the system of claim 1, wherein the first barrier screen portion and the second barrier screen portion are configured concave-inward relative to the object that is moved toward the barrier screen, Berme (col. 12, lines 1-25).

Claim 20. Wilson and Berme disclose a system for creating a virtual environment, comprising: a barrier screen configured to stop an object including a ball that is moved toward the barrier screen, including a first barrier screen portion that is horizontally curved about a vertical axis, and a second barrier screen portion that is disposed above the first barrier screen portion, wherein the second barrier screen portion is both horizontally curved about a vertical axis and vertically curved about a horizontal axis; at least one projector configured to project an image of the virtual environment on the barrier screen; at least one sensor configured to sense data associated with the object; and a computing device configured to control the at least one projector to change the image based on the sensed data; wherein the first barrier screen portion and the second barrier screen portion each include: a portion of a structural assembly that structurally supports the barrier screen; a fabric layer that is attached freely-hanging to the structural assembly, the fabric layer forming both an impact surface for the object and a display surface for the image: and a foam layer disposed between the fabric layer and the structural assembly as similarly discussed above.
22. The system of claim 20, wherein the fabric layer includes two layers that are attached together at a perimeter of the fabric layer via fasteners that are received through apertures disposed at the perimeter of the fabric layer (col. 14, line 48 – col. 15, line 4).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson and Berme as applied above and further in view of Iannazo et al (US 5,882,204).
Wilson and Berme disclose the system of claim 20, but does not expressly disclose wherein the foam layer is between 6 inches thick and 18 inches thick. Iannazo discloses wherein the foam layer is between 6 inches thick and 18 inches thick (col. 3, lines 20-25). It would have been obvious to a person of ordinary skilled in the art to modify Wilson with Iannazo and would have been motivated to do so to provide a continuous shock absorbing backing for absorbing impact of a ball hitting video wall.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715